Citation Nr: 0216078	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  94-39 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
August 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from a September 1993 rating determination of 
a Department of Veterans Affairs (VA) Pittsburgh Regional 
Office (RO), which denied service connection for PTSD.  In 
September 1994 the veteran testified at a hearing at the RO.  

In January 1997, the Board remanded this case to the RO for 
further evidentiary development.  The requested development 
was completed and, in July 2002, the RO issued a Supplemental 
Statement of the Case (SSOC) in which it continued to deny 
the veteran's claim of entitlement to service connection for 
PTSD.  


FINDINGS OF FACT

1.  The veteran received no award or decoration denoting 
engagement in combat during his period of active military 
service.

2.  The veteran has a current medical diagnosis of PTSD.  

3.  There is credible supporting evidence of in-service 
stressors upon which to base the diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was incurred during the veteran's active military 
service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records are negative for any 
pertinent complaint or record of treatment relative to PTSD, 
or any other psychiatric-related disorder.  The veteran's 
official service record shows that he served in the Republic 
of Vietnam from May 1969 to April 1970 as a radar operator 
and supply clerk.  He was reported to have participated in 
the 1969 TET Counteroffensive and 1969 Summer-Fall Campaigns, 
and was awarded the National Defense Service Medal, Vietnam 
Campaign Medal, Vietnam Service Medal and Army Commendation 
Medal.  

VA outpatient treatment records dated in March 1985 show that 
that veteran was seen with complaints of shortness of breath.  
However, the impression was depression.  It was noted that he 
appeared clinically depressed with moderate vegetative 
symptoms, which warranted continued antidepressant 
medication. 

On VA psychiatric examination in May 1993, the veteran 
reported that he served in Vietnam and was stationed in 
places, including Dau Tieng and Lai Khe.  He stated he was 
involved in fire support, search and destroy missions, 
working at night, directing troop movements and fire.  During 
the first 30-60 days his unit was in transit to 4-6 
installations "filling sandbags."  He was placed in a small 
group and worked four-hour shifts in a tower used for 
monitoring.  He described an occasion where he identified 
ground movement coming toward his unit but could not get his 
radio to work; all he could do was pray.  He described the 
death of a friend, who lost his life to enemy fire.  He 
reported witnessing his sergeant hit a Vietnamese kid on a 
bike; the kid reportedly died.  He witnessed rounds coming 
into the base.  Following separation from service he had many 
jobs due to being laid off as well as to interpersonal 
difficulties related to heightened irritability and the 
perception that he should quit before being fired.  He 
related that he had some sleep difficulties, combat dreams, 
nightmares, and experienced occasional suicidal ideation 
without intent, plan, or history of attempt.  On mental 
status examination he was oriented and cooperative.  He made 
reasonably good eye contact.  His speech was relevant, 
coherent, and at a normal rate.  His mood and affect were 
dysphoric.  His thoughts appeared to be coherent, goal 
directed and without evidence of formal thought disorder.  
His cognition was intact, but he reported difficulty with 
concentration, attention, and motivation.  The diagnoses were 
PTSD, alcohol dependence, cannabis abuse in remission, and 
dysthymia.  

During his personal hearing at the RO in September 1994, the 
veteran testified that he was trained as a supply clerk, but 
on arrival in Vietnam, he was assigned as a ground 
surveillance radar technician.  He indicated that he was 
placed in groups of two to three men in the field, outside 
the base camps, and set up radar operation.  He stated that 
his unit became engaged with the enemy on different 
occasions, and he witnessed a soldier get killed in his unit 
from incoming rounds.  

In a statement received in October 1994, the veteran provided 
a list of stressors.  On September 10-11 1969, incoming 
mortar attacks, no injuries and no deaths.  He 
On December 4, 1969, Dan Tieng received significant rockets 
into the base camp, the kitchen helper was killed, and the 
mess hall was damaged.  On January 20, 1970, identified 
enemy, lost radio contact, firearm jammed, and established 
contact.  

The veteran was accorded a VA psychiatric examination in 
November 2000.  He reported that he was a radar operator for 
the 1st Battalion of the 5th Artillery, which was attached to 
the 1st Infantry Division.  He functioned primarily out of 
Dau Tieng.  He was exposed to numerous rocket and mortar 
attacks, during which people were wounded and some were 
killed.  He recalled a number of attempts to infiltrate his 
base camp by the enemy.  His job primarily was to go out into 
the bush and to climb towers to call in artillery fire on 
advancing enemy troops.  He was exposed to sniper fire and 
rocket and mortar attacks.  He also described calling down 
artillery on enemy soldiers that he witnessed killed and 
blown up.  He reported that he experienced restlessness and 
fatigue.  He reported tremendous survivor guilt and was 
easily startled by sudden, loud noise and unannounced 
approaches.  The diagnosis was PTSD, chronic, mild to 
moderate (pending verification of stressors).  

In April 1999, the RO issued a letter to U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) requesting 
that an attempt be made to verify the veteran's alleged in-
service stressor.  It was noted that he was a member of the 
HHS 1st Bn, 5th Arty, 1st Infantry Division.  That letter 
recounted the following incidents: significant incoming 
rounds on September 11, 1969, an infiltration attempt on base 
camp on October 8, 1969; Dau Tieng base camp took 120 
incoming rounds with one killed in action, a mess hall 
helper, known to the veteran on December 4, 1969; on January 
20, 1970, veteran and several soldiers were at outpost of Dau 
Tieng and lost radio contact with base camp, firearm jammed 
and soldiers assigned to protect them were no where to be 
found, they regained radio contact in time to give 
coordinates to base camp; on February 3, 1970 took 40 rounds 
of heavy explosives.  

Thereafter, in September 2000, the RO received a report from 
the USASCRUR.  They enclosed extracts from Operational 
Reports-Lessons Learned (OR-LLs) submitted by the 1st 
Infantry Division, the higher headquarters of the 1st 
Battalion, 5th Artillery for the period from August 1, 1969 
to January 31, 1970.  The OR-LLs stated that the area of Dau 
Tieng sustained heavy rocket (107 mm) and mortar attacks on 
September 10-11, 1969.  On December 2-3, 1969 the 1st Bn, 5th 
Artillery mess hall was severely damaged during attacks at 
Dau Tieng.  During this attack, five soldiers were wounded in 
action.  

Veterans Claims Assistance Act

Before addressing the issue on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2002)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, U.S. Code, to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before VA is obligated to 
assist the claimant in developing the facts pertinent to the 
claim.  The new law affects claims pending on or filed after 
the date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In addition, VA has published new regulations to implement 
many provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence, and 
to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  For the 
reasons discussed below, the Board finds that the 
requirements of VCAA and the implementing regulations have 
been satisfied in this matter.  

Changes potentially relevant to the appellant's claim include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination and/or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims (CAVC) has held that the entire VCAA 
potentially affects claims pending on or filed after the date 
of enactment (as well as certain claims that were finally 
denied during the period from July 14, 1999, to November 9, 
2000).  See generally Holliday v. Principi, supra; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That analysis 
would include cases that had been decided by the Board before 
VCAA, but were pending in CAVC at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of VCAA, and that section 3(a) of 
VCAA (covering duty-to-notify and duty-to-assist provisions) 
is not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  

Although the Federal Circuit appears to have reasoned that 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, the CAVC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears 
to hold that VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement VCAA are expressly applicable 
to "any claim for benefits received by VA on or after 
November 9, 2000, the VCAA's enactment date, as well as to 
any claim filed before that date but not decided by VA as of 
that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 1991).  Therefore, for purposes of 
the present case, the Board will assume that VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment.  

The Board finds that the requirements of VCAA have been met 
in this case.  The appellant was advised, by virtue of the 
December 1993 statement of the case (SOC) and supplemental 
statements of the case (SSOC) of December 1993, November 
1994, April 1995, and most re most recently issued in July 
2002, during the pendency of this appeal, of the pertinent 
law and what the evidence must show in order to substantiate 
his claim.  The SOC and SSOCs also advised him of the 
evidence that had been obtained and considered by the RO.

The RO, in January 2002, wrote to the veteran notifying him 
of the opportunity to submit additional evidence, and the 
assistance available to help him obtain evidence in support 
of his claim, to include an explanation of what was required 
of the claimant and VA in terms of development of the 
evidence.  See Quartuccio v. Principi, 16 Vet. App, 183, 187 
(2002) (noting that VA must advise claimants as to the 
evidentiary development requirements of VCAA).

The RO prepared a summary of the claimed stressors and 
forward the summary and all relevant documents to USASCRUR 
pursuant to the Board's January 1997 remand.  The RO also 
afforded the veteran a VA psychiatric examination in order to 
determine whether a link exists between the stressors and 
current diagnosis of PTSD.  

The Board concludes that VA has no outstanding duty to inform 
the veteran or his representative that any additional 
information or evidence is needed to substantiate the claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified, as 
amended, at 38 U.S.C. A. § 5103). 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 38 
U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), CAVC held 
that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  It was also held that to deny a claim on 
its merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518 (1996), citing Gilbert.

Legal Criteria

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability (in this case, a psychiatric 
disorder) was incurred in service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (2002).  Notwithstanding the lack 
of diagnosis of a psychiatric disorder in service, service 
connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991); 38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 
Vet. App. 503 (1992).

As to PTSD, establishing service connection for PTSD requires 
(1) a current medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed 
inservice stressor.  See 38 C.F.R. § 3.304(f) (2001); Anglin 
v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 
Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 
138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997). 

The diagnosis of PTSD must comply with the criteria set forth 
in DSM-IV.  See generally Cohen v. Brown, supra; 38 C.F.R. § 
4.125 (2001).  The evidence required to support the 
occurrence of an in-service stressor varies "depending on 
whether or not the veteran was 'engaged in combat with the 
enemy'. . . . Where . . . VA determines that the veteran did 
not engage in combat with the enemy . . . the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  The requisite additional evidence 
may be obtained from sources other than the veteran's service 
medical records.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see 
also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zaryck, supra, at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor was related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  If the evidence establishes that the 
veteran was a prisoner-of-war under the provisions of Sec. 
3.1(y) of this part and the claimed stressor is related to 
that prisoner-of-war experience, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions and hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 
1991); 64 Fed. Reg. 32,807 (June 18, 1999) codified at 38 
C.F.R. § 3.304(f) (effective March 7, 1997).

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted VA to 
do otherwise and VA did so.  While in Rhodan v. West, 12 Vet. 
App. 55 (1998), CAVC stated that a liberalizing regulation 
cannot be applied retroactively under Karnas unless the 
regulation contains language that permits it to be so 
applied, the veteran does get the benefit of having both the 
old and the new regulation considered for the period after 
the change was made.  See VAOPGCPREC 3-00 (Apr. 10, 2000); 
Rhodan, supra, appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 
28, 1999).

38 U.S.C.A. § 1154(b) (West 1991) provides that, as to combat 
veterans, VA shall accept as sufficient proof of service-
connection satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions and hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  See also 38 C.F.R. § 3.304(d) 
(2002).

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Analysis

The record contains medical evidence showing that the veteran 
has been diagnosed with PTSD.  However, as discussed above, 
service connection for PTSD also requires a link between 
current symptoms and an in-service stressor and credible 
supporting evidence that the claimed in-service stressor 
occurred.  The veteran's DD 214 does not indicate that he 
received any decoration or award indicative of his 
participation in combat, and there is no other corroborating 
evidence of participation in combat.  Therefore, as set forth 
above, the veteran's statements are not sufficient by 
themselves to establish that a claimed stressor occurred.

The veteran has recited a number stressors, some of which are 
somewhat corroborated by the chronologies that show on 
September 10-11 Dau Tieng sustained heavy rocket and mortar 
attacks and on December 2-3 the 1st Bn 5th Artillery's mess 
has was severely damaged during incoming attacks at Dau 
Tieng.  

After a careful reading of Suozzi v. Brown, 10 Vet. App. 307 
(1997), and Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Board finds that there is credible supporting evidence of 
at least two in-service stressors upon which to base the 
veteran's diagnosis of PTSD.  The evidence does not need to 
show that the veteran personally participated in the event or 
credibly support all of his claimed inservice stressors to 
substantiate a claim for service connection for PTSD, as 
noted in the decisions of CAVC, cited above.


ORDER

Service connection for PTSD is granted.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

